 1   XAVIER BECERRA
     Attorney General of California
 2   FIEL D. TIGNO
     Supervising Deputy Attorney General
 3   CHRISTOPHER D. BEATTY
     Deputy Attorney General
 4   State Bar No. 250040
      1515 Clay Street, 20th Floor
 5    P.O. Box 70550
      Oakland, CA 94612-0550
 6    Telephone: (510) 879-3313
      Fax: (510) 622-2270
 7    E-mail: Christopher.Beatty@doj.ca.gov
     Attorneys for the State of California, Office of the
 8   Attorney General, Department of Justice, Xavier
     Beccera, California Highway Patrol, Warren
 9   Stanley, Samuel Dickson, Steve West, Kevin Knopf,
     John Blencowe, Joseph Farrow, Nick Norton,
10   Helena Williams, Kevin Domby, David Varao, Ryan
     Duplissey, Tom Andrade, Eric Beal and Hai Luc
11
                              IN THE UNITED STATES DISTRICT COURT
12
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14

15   ERIC LUND AND SUSANNAH LUND,                         Case No.: 2:19-CV-02287-JAM-DMC

16                                                        STIPULATION OF THE PARTIES AND
                                                          ORDER OF THE COURT
17                  v.

18
     JEFFREY DATZMAN, ET AL,
19

20

21
           WHEREAS, on November 27, 2019 Plaintiffs Eric Lund and Susannah Lund (hereinafter
22
     “Plaintiffs”) filed a complaint in this matter naming the Office of the Attorney General,
23
     Department of Justice (“DOJ”) and Xavier Beccera, as defendants.
24
           WHEREAS on January 10, 2020 Plaintiffs filed a first amended complaint.
25
           WHEREAS on January 28, 2020 Plaintiffs filed a second amended complaint removing the
26
     DOJ and Xavier Beccera from this matter as defendants.
27

28
                                                      1
                         [Proposed] Order Dismissing Claims Against DOJ and Becerra (2:19-cv-02287-JAM-DMC)
 1         ACCORDINGLY IT IS HEREBY STIPULATED, pursuant to Federal Rules of Civil

 2   Procedure, Rule 15 that the claims against the DOJ and Xavier Beccera are dismissed from this

 3   matter without prejudice.

 4   DATED: February 5, 2020                               LAW OFFICE OF SUSANNAH M. LUND
 5

 6                                                         By: /s/Susannah Lund
                                                           Susannah M. Lund
 7                                                         Attorney for Plaintiff: ERIC LUND; and
                                                           In Pro Per for Plaintiff: SUSANNAH LUND
 8

 9   DATED: February 5, 2020                              CALIFORNIA DEPARTMENT OF JUSTICE,
                                                          OFFICE OF ATTORNEY GENERAL
10
                                                          By: /s/Christopher Beatty
11                                                        Christopher D. Beatty
                                                          Attorney for Defendants:
12
                                                          STATE OF CALIFORNIA, CALIFORNIA
13                                                        OFFICE OF ATTORNEY GENERAL,
                                                          XAVIER BECERRA, CALIFORNIA
14                                                        HIGHWAY PATROL, WARREN
                                                          STANLEY, J.A. FARROW, NICK
15                                                        NORTON, SAMUEL DICKSON, STEVE
                                                          WEST, KEVIN KNOPF, HELENA
16
                                                          WILLIAMS, KEVIN DOMBY, DAVID
17                                                        VARAO, RYAN DUPLISSEY, TOM
                                                          ANDRADE, JOHN BLENCOWE, ERIC
18                                                        BEAL, and HAI LUC
19

20         Pursuant to the stipulation presented by the parties, and GOOD CAUSE APPEARING, IT
21   IS HEREBY ORDERED THAT the claims against the DOJ and Xavier Beccera are dismissed
22   from this matter without prejudice.
23         IT IS SO ORDERED
24

25    Dated:     2/6/2020                             /s/ John A. Mendez

26                                                   THE HONORABLE JOHN MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
27

28
                                                      2
                         [Proposed] Order Dismissing Claims Against DOJ and Becerra (2:19-cv-02287-JAM-DMC)
